[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This appeal is from the action of the Southington Probate Court refusing to admit to probate the Last Will and Testament of John W. Klein, dated April 11, 1990.
The court finds that the appellants were beneficiaries in the April 11, 1990 Will of John W. Klein, and, that they are aggrieved and have standing to proceed with this appeal from the action of the Southington Probate Court in refusing to admit this will to probate.
The court finds that it entered a Decree admitting the testator's, John W. Klein, Will date August 7, 1990. That the terms of that will all previous wills and codicils made the testator, John W. Klein, were revoked.
Therefore, the document, Last Will and Testament of John W. Klein, dated April 11, 1990, being a Will and Testament revoked by him upon making the August 7, 1990 will; and further, that the April 11, 1990 will was physically destroyed the testator with the intent of terminating it as his Last Will and Testament,
The court Decrees, that the document entitled Last Will and Testament of John W. Klein, dated April 11, 1990, may not be admitted to probate by the Southington Probate Court.
JULIUS J. KREMSKI STATE TRIAL REFEREE CT Page 9535